DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on March 9, 2022. 
3.	It is acknowledged that as a result of the amendment, claims 2, 5, 13, 14, 22-23, and 27 have been amended. 
4.	Claims 1-32 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-32 have been considered but are not persuasive at least for the following reason: The double patenting rejection response concerning the US 10,706,702 was merely a typographical error which has been corrected to US 10,706,072. 
Applicant argues in substance that Boyd do not discloses the “and replicating, by a second storage device, a second portion of the data to the destination storage device at the same time as the first storage device replicates the first portion of the data to the destination storage device”
However, the claim language recites a “portion” which is interpreted as a “part” of the data as claimed. Boyd discloses: (Par [0026], par [0029], “A consistency group has a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp. A consistency group is a collection of updates to the primary volumes such that dependent writes are secured in a consistent manner. The consistency time is the latest time to which the system guarantees that updates to the secondary volumes are consistent. Consistency groups maintain data consistency across volumes and storage devices. Thus, when data is recovered from the secondary volumes, the recovered data will be consistent.” And par [0035-0037]) As recited in Boyd the “consistency groups” maintain data consistency across volumes, “the updates” are a part of the data that is compared with the destination data and includes the time stamp related to the updates, which comply with the “same time” and “portion of the data”.
The Examiner suggests incorporating the specifics of the mentioned “portion”. The Examiner also invites the applicant to request an interview in order to discuss the mentioned issue, potential distinguishable subject matter, and any other potential uses in order to advance prosecution prior to issuing any additional action. In order to enhance compact prosecution and clarity of record. 
In view of the above, the Examiner contends that all limitations as recited in the claims have been addressed in this Action.           For the above reasons, the Examiner believes that the rejections of the last Office action were proper.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,706,072 and 1-26 of U.S. 10545994. Although the claims at issue are not identical, they are not patentably distinct from each other because, see comparison table below:

16888254
10545994
1. A data replication method, comprising: replicating, by a first storage device, a first portion of data to a destination storage device; and replicating, by a second storage device, a second portion of the data to the destination storage device at the same time as the first storage device replicates the first portion of the data to the destination storage device, wherein the first storage device and the second storage device store the data, and wherein the first portion and the second portion are different portions of the data.


2. The data replication method according to claim 1, further comprising:
receiving, by the first storage device from the destination storage device, a first acquisition request for acquiring the first portion of the data; and
receiving, by the second storage device from the destination storage device, a second acquisition request for acquiring the second portion of the data;
wherein the first storage device replicates the first portion of the data to the destination storage device according to the first acquisition request; and
wherein the second storage device replicates the second portion of the data to the destination storage device according to the second acquisition request.
1. A data replication method applied to a first storage system comprising a first storage device and a second storage device, the method comprising: determining replication information, by the first storage system, 


wherein the replication information is used to indicate data that needs to be replicated by the first storage system to a second storage system in a current replication task, wherein the first storage device and the second storage device store same data; determining first replication sub-information and second replication sub-information according to the replication information, by the first storage system, wherein the first replication sub-information is used to indicate data that needs to be replicated by the first storage device to the second storage system in the current replication task, the second replication sub-information is used to indicate data that needs to be replicated by the second storage device to the second storage system in the current replication task, and the data indicated by the first replication sub-information is at least partially different from the data indicated by the second replication sub-information; 
replicating the data that needs to be replicated by the first storage device to the second storage system according to the first replication sub-information; and replicating the data that needs to be replicated by the second storage device to the second storage system according to the second replication sub-information.



Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3, 5-11, 13-20, 22-28, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd; Kenneth Wayne; et al.  (US 2007/0220223), hereinafter Boyd.
As per Claim 1, Boyd discloses: 
A data replication method, comprising: replicating, by a first storage device, a first portion of data to a destination storage device; (Par [0016] and [0035], “FIG. 2 illustrates operations initiated (at block 100) by a user to implement a remote backup copy environment for the primary and secondary storage systems.”) and replicating, by a second storage device,  a second portion of the data to the destination storage device at the same time as the first storage device replicates the first portion of the data to the destination storage device, (Par [0026], par [0029], “A consistency group has a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp. A consistency group is a collection of updates to the primary volumes such that dependent writes are secured in a consistent manner. The consistency time is the latest time to which the system guarantees that updates to the secondary volumes are consistent. Consistency groups maintain data consistency across volumes and storage devices. Thus, when data is recovered from the secondary volumes, the recovered data will be consistent.” And par [0035-0037]) wherein the first storage device and the second storage device store the data, and wherein the first portion and the second portion are different portions of the data. (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.” updates are different according to modifications).

As per Claim 2, the rejection of Claim 1 is incorporated and Boyd discloses: 
further comprising: receiving, by the first storage device from the destination storage device, a first acquisition request for acquiring the first portion of the data; (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)  and receiving, by the second storage device from the destination storage device, a second acquisition request for acquiring the second portion of the data; (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed) wherein the first storage device replicates the first portion of the data to the destination storage device in response to the first acquisition request; (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”) and wherein the second storage device replicates the second portion of the data to the destination storage device in response to the second acquisition request. (Par [0036-0037], “remote copy operations” with its corresponding relationships.)

As per Claim 3, the rejection of Claim 1 is incorporated and Boyd discloses: 
wherein the first storage device replicates the first portion of the data according to a first replication sub-information of a replication information, wherein the replication information indicates that data needs replicating to the destination storage device; and wherein the second storage device replicates the second portion of the data according to a second replication sub-information of the replication information. (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” Par [0026], “The components 4a, 4b, 4c, 6a, 6b, 6c, 8, 10, 14, and 16 are connected to the network 2 and the network 2…” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed).

As per Claim 5, the rejection of Claim 1 is incorporated and Boyd discloses: 
further comprising: replicating, by the second storage device, data that has not been replicated by the first storage device to the destination storage device in response to that the first storage device is faulty. (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”).

As per Claim 6, the rejection of Claim 1 is incorporated and Boyd discloses: 
wherein a storage system comprising the first storage device and the second storage device is an active-active storage system. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”).

As per Claim 7, the rejection of Claim 1 is incorporated and Boyd discloses: 
wherein: the first storage device and the second storage device have a synchronous replication relationship; the first storage device and the destination storage device have a first asynchronous replication relationship; (Par [0037], “This toggle command causes the primary storage 6a volume "n" bitmap to transfer its contents to the "n-1" bitmap and then clear the "n" bitmap. If the propagate flag is set, then the primary storage system 4a sends the toggle command to the secondary storage system 4b to perform the same toggle function. This dual bitmap design for each volume is used in an embodiment where the second copy relationship 32 is an asynchronous copy operation and there may be updates in the primary storage system 4a cache which have not been journaled yet but are noted in the bitmaps. This information in the "n-1" bitmap will be used during the failover to send data from the secondary storage 4b volume to the third storage 4c volume that has previously been updated but has not been transferred by the SDM 8 to the journal 10” the “flag” informs if there is a need of copying or replicating the primary or secondary system.) the second storage device and the destination storage device have a second asynchronous replication relationship; and both the first asynchronous replication relationship and the second asynchronous replication relationship are in an active state. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”).

As per Claim 8, Boyd discloses: 
A data replication method comprising: receiving, by a destination storage device, a first portion of data sent by a first storage device; and receiving, by the destination storage device, (Par [0026], par [0029], “A consistency group has a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp. A consistency group is a collection of updates to the primary volumes such that dependent writes are secured in a consistent manner. The consistency time is the latest time to which the system guarantees that updates to the secondary volumes are consistent. Consistency groups maintain data consistency across volumes and storage devices. Thus, when data is recovered from the secondary volumes, the recovered data will be consistent.” And par [0035-0037]) a second portion of the data sent by a second storage device at the same time as receiving the first portion of the data from the first storage device; (Par [0026] FIG. 1 illustrates an embodiment of a network computing environment. A network 2 includes storage systems 4a, 4b, 4c (also known as control units or storage controllers); storages 6a, 6b, 6c; a system data mover (SDM) 8 managing the copying of updates from the primary storage system 4a to the third storage system 4c…”), wherein the first storage device and the second storage device store the data. (Par [0005], “In data mirroring systems, data is maintained in volume pairs. A volume pair is comprised of a volume in a primary storage device and a corresponding volume in a secondary storage device that includes an identical copy of the data maintained in the primary volume.”).

As per Claim 9, the rejection of Claim 8 is incorporated and Boyd discloses: 
further comprising: sending, by the destination storage device to the first storage device, a first acquisition request for acquiring the first portion of data:
sending. by the destination storage device to the second storage device, a second acquisition request for acquiring the second portion of the data. (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)

As per Claim 10, the rejection of Claim 8 is incorporated and Boyd discloses: 
wherein the first portion of the data is sent by the first storage device according to a first replication sub-information of a replication information, wherein the replication information indicates that data needs replicating to the destination storage device; and (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)
wherein the second portion of the data is sent by the second storage device according to a second replication sub-information of the replication information. (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed)

As per Claim 11, the rejection of Claim 9 is incorporated and Boyd discloses: 
wherein: the first acquisition request comprises address information of the first portion of the data; and the second acquisition request comprises address information of the second portion of the data. (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” Par [0026], “The components 4a, 4b, 4c, 6a, 6b, 6c, 8, 10, 14, and 16 are connected to the network 2 and the network 2…” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed).

As per Claim 13, the rejection of Claim 9 is incorporated and Boyd discloses: 
further comprising: sending, by the destination storage device, a third acquisition request to the second storage device when the first storage device is faulty, wherein the third acquisition request comprises information of data that has not been replicated by the first storage device; and receiving, by the destination storage device, third data sent by the second storage device in response to the third acquisition request.  (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”).

As per Claim 14, the rejection of Claim 8 is incorporated and Boyd discloses: 
further comprising: receiving, by the destination storage device from the second storage device, data that has not been replicated by the first storage device to the destination storage device in response to that the first storage device is faulty. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”).

As per Claim 15, the rejection of Claim 8 is incorporated and Boyd discloses: 
wherein a storage system comprising the first storage device and the second storage device is an active-active storage system. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active”).

As per Claim 16, the rejection of Claim 8 is incorporated and Boyd discloses: 
wherein: the first storage device and the second storage device have a synchronous replication relationship: the first storage device and the destination storage device have a first asynchronous replication relationship; (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)
the second storage device and the destination storage device have a second asynchronous replication relationship; and wherein both the first asynchronous replication relationship and the second asynchronous replication relationship are in an active state. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”).

As per Claims 17-20, 22-28, and 30-32, being the system claims corresponding to the method claims 1-3, 5-11, and 13-16 respectively and rejected under the same reason set forth in connection of the rejections of Claims 7-9 and 11-13 and further Boyd discloses: (Par [0002]).

Allowable Subject Matter
10.	Claims 4, 12, 21, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Gokhale. et al. (US 8370542) relates to Combined stream auxiliary copy system and method, specifically the portions of data are transferred from the data source to a first and second primary storage medium using a first and a second data stream respectively. The media agent then causes the first and second portion of data to be transferred from the first and second storage medium to a third auxiliary storage medium using a third combined data stream. Auxiliary copying is performed in chunks and multiple streams are copied in parallel.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
June 18, 2022